Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Pool in the phone call on 8/4/2022 and the email correspondence on 8/8/2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1.	A method comprising operating an aircraft gas turbine engine, the method comprising:
providing a source of fuel and a source of water;
identifying an atmospheric condition, the atmospheric condition being an atmospheric condition causative of a condensation trail;
determining a water-fuel ratio for injection into a combustor of the gas turbine engine in response to the atmospheric condition;
injecting water and fuel according to said water-fuel ratio into the combustor to control soot emissions caused by combustion of the fuel therein

Claim 2.	The method of claim 1, in which the determined water-fuel ratio reduces the soot emissions compared to a dry mode of operation.
Claim 4.	The method of claim 1, in which the water-fuel ratio is determined on the basis of [[the]] a time-integrated effect of a persistent condensation trail over [[its]] the lifespan of the persistent condensation trail given a current atmospheric condition and a predicted future atmospheric condition.
Claim 8.	The method of claim 7, in which the fuel is injected by one or more fuel injectors, each one of the one or more fuel injectors the water with the fuel.
Claim 9.	The method of claim 1, wherein the determining step comprises:
identifying [[a]] the atmospheric condition to the effect that reducing an optical depth of [[a]] the condensation trail would reduce a net warming impact of the condensation trail 
evaluating the water-fuel ratio that varies soot production to reduce ice particle formation.
Claim 10.	The method of claim 1, wherein the determining step comprises:
identifying [[a]] the atmospheric condition to the effect that increasing an optical depth of [[a]] the condensation trail would reduce a net warming impact of the condensation trail 
evaluating the water-fuel ratio that varies soot production to increase ice particle formation.
Claim 11.	A gas turbine engine for an aircraft, comprising:
a combustor;
a fuel injection system connected with a source of fuel and configured to inject fuel into the combustor;
a water injection system connected with a source of water and which is configured to inject water into the combustor; 
a control system configured to: identify an atmospheric condition, the atmospheric condition being an atmospheric condition causative of a condensation trail; determine a water-fuel ratio for injection into the combustor of the gas turbine engine in response to the atmospheric condition; and control injection of the fuel and the water by the fuel injection system and the water injection system according to said water-fuel ratio to control [[an]] soot emissions caused by combustion of the fuel therein

Claim 12.	The gas turbine engine of claim 11, in which the control system is configured to determine the water-fuel ratio that reduces the soot emissions compared to a dry mode of operation.
Claim 14.	The gas turbine engine of claim 11, in which the control system is configured to determine the water-fuel ratio on the basis of [[the]] a time-integrated effect of a persistent condensation trail over [[its]] the lifespan of the persistent condensation trail given a current atmospheric condition and a predicted future atmospheric condition.
Claim 18.	The gas turbine engine of claim 17, in which the fuel injection system comprises one or more fuel injectors, each one of which has an associated water injector configured to co-inject the water with the fuel injected by the fuel injector.
Claim 19.	The gas turbine engine of claim 11, in which the control system is configured to determine the water-fuel ratio by:
identifying [[a]] the atmospheric condition to the effect that reducing an optical depth of [[a]] the condensation trail would reduce a net warming impact of the condensation trail 
evaluating the water-fuel ratio that varies soot production to reduce ice particle formation.
Claim 20.	The gas turbine engine of claim 11, in which the control system is configured to determine the water-fuel ratio by:
identifying [[a]] the atmospheric condition to the effect that increasing an optical depth of [[a]] the condensation trail would reduce a net warming impact of the condensation trail 
evaluating the water-fuel ratio that varies soot production to increase ice particle formation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741